In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-14-00043-CV


                       TIMBERCREEK CANYON PROPERTY
                     OWNERS ASSOCIATION, INC., APPELLANT

                                            V.

                          CARL FOWLER, ET AL, APPELLEES

                          On Appeal from the 251st District Court
                                   Randall County, Texas
                 Trial Court No. 62,758-C, Honorable Ana Estevez, Presiding

                                      July 21, 2014

                            MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      On February 12, 2014, appellant Timbercreek Canyon Property Owners’

Association, Inc., filed a notice of appeal. A notice of appeal by appellees “Carl Fowler,

et al.”1 was filed on February 25.     Appellees as cross-appellants have now filed a

motion seeking voluntary dismissal of their cross-appeal. According to a certificate of

conference attached to the motion, it is not opposed by appellant.

      1
          This is also the only designation of the defendants appearing in the judgment of
the trial court.
       Accordingly, and as no decision of the court has been delivered to date, we grant

appellees’ motion. The cross-appeal is dismissed. See TEX. R. APP. P. 42.1(a)(1),

43.2(f). The appeal of appellant Timbercreek Canyon Property Owners’ Association,

Inc., remains pending. Costs of the cross-appeal shall be paid by appellees. See TEX.

R. APP. P. 42.1(d).




                                                      Per Curiam




                                           2